         Case 1:18-cv-00402-DLC Document 96 Filed 10/24/18 Page 1 of 4



                     UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK


___________________________________________
                                           )
PEARSON EDUCATION, INC., ELSEVIER, )
INC., MCGRAW-HILL GLOBAL EDUCATION )                    Case No. 1:18-cv-402-DLC
HOLDINGS, LLC, AND CENGAGE LEARNING, )
INC.,                                      )
                                           )
            Plaintiffs,                    )
                                           )
      v.                                   )
                                           )
IMRAN AWAN, AMRO T. AWWAD, RONG LI, )
ANITA RAIN RANI, VIJAY KUMAR, AMMAR )
ABDULWAHID MAZRUI, MICHAEL PAO,            )
NIDIA ESPINOZA, MANISH KUMAR SINGH,        )
AND YAROSLAV IAKOVIN,                      )
                                           )
            Defendants.                    )



                                NOTICE OF APPEARANCE



       PLEASE TAKE NOTICE that the law firm of Moser Taboada hereby enters its appearance

as counsel for Defendant Nidia Espinoza in the above-captioned matter. Any and all future

correspondence, pleadings, or other documents, including any electronic filings, related to this

case should be forwarded to the following attorney of record:

                                     Charles P. Guarino
                                     MOSER TABOADA
                                     1030 Broad Street, Suite 203
                                     Shrewsbury, New Jersey 07702
                                     732-945-9498 (phone)
                                     732-935-7122 (facsimile)
                                     cguarino@mtiplaw.com (email)
        Case 1:18-cv-00402-DLC Document 96 Filed 10/24/18 Page 2 of 4



Dated: October 24, 2018
                                   Respectfully submitted,

                                   /s/ Charles P. Guarino
                                   Charles P. Guarino
                                   MOSER TABOADA
                                   1030 Broad Street, Suite 203
                                   Shrewsbury, New Jersey 07702
                                   732-945-9498 (phone)
                                   732-935-7122 (facsimile)
                                   cguarino@mtiplaw.com (email)

                                   Attorneys for Defendant Nidia Espinoza
            Case 1:18-cv-00402-DLC Document 96 Filed 10/24/18 Page 3 of 4




                       UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK


___________________________________________
                                           )
PEARSON EDUCATION, INC., ELSEVIER, )
INC., MCGRAW-HILL GLOBAL EDUCATION )                        Case No. 1:18-cv-402-DLC
HOLDINGS, LLC, AND CENGAGE LEARNING, )
INC.,                                      )
                                           )
            Plaintiffs,                    )
                                           )                CERTIFICATE OF SERVICE
      v.                                   )
                                           )
IMRAN AWAN, AMRO T. AWWAD, RONG LI, )
ANITA RAIN RANI, VIJAY KUMAR, AMMAR )
ABDULWAHID MAZRUI, MICHAEL PAO,            )
NIDIA ESPINOZA, MANISH KUMAR SINGH,        )
AND YAROSLAV IAKOVIN,                      )
                                           )
            Defendants.                    )



       CHARLES P. GUARINO, of full age, certifies as follows:

       1.       I am an attorney with the law firm Moser Taboada, counsel to Defendant Nidia

Espinoza in the above-captioned action.

       2.       On October 24, 2018, I caused a true and correct copy of the foregoing Notice of

Appearance to be filed electronically utilizing the CM/ECF system, and thereby served upon the

following CM/ECF participant:

                                       Matthew Jan Oppenheim
                                       Oppenheim + Zebrak, LLP
                                       5225 Wisconsin Ave, NW, Ste 503
                                       Washington, DC 20015
                                       matt@oandzlaw.com
                                       Attorney for Plaintiffs


       3.       I certify under penalty of perjury that the foregoing is true and correct.
        Case 1:18-cv-00402-DLC Document 96 Filed 10/24/18 Page 4 of 4




Dated: October 24, 2018
                                   Respectfully submitted,

                                   /s/ Charles P. Guarino
                                   Charles P. Guarino
                                   MOSER TABOADA
                                   1030 Broad Street, Suite 203
                                   Shrewsbury, New Jersey 07702
                                   732-945-9498 (phone)
                                   732-935-7122 (facsimile)
                                   cguarino@mtiplaw.com (email)

                                   Attorneys for Defendant Nidia Espinoza
